Case 7:18-cv-08834-VB Document 124 Filed 03/08/21 Page 1 of 1

 

 
   
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

INECALLY BOLI

 

 

 

Sh a a ae te mt Ay tS fh Pt Gt Hl RSP tf x
JODI MORALES, :
Plaintiff,
ORDER
Vv.
18 CV 8834 (VB)
MEGAN J. BRENNAN, Postmaster General,
Defendant. ;
weneee - no x

Defendant having filed a motion for summary judgment pursuant to Fed. R. Civ. P. 56
(Doc, #101), it is hereby ORDERED:

1, Defendant’s motion is GRANTED IN PART and DENIED IN PART. The
motion is GRANTED with respect to plaintiff's Title VI sex discrimination claim based on an
alleged hostile work environment, The motion is DENIED with respect to plaintiffs claim that
she was retaliated against after reporting alleged sexual harassment to her supervisor. To be
clear the hostile work environment claim is dismissed, and the retaliation claim shall proceed.

2, A telephone conference is scheduled for April 9, 2021, at 10:00 a.m., which
time the Court will issue a bench ruling explaining the basis for its decision. Plaintiff and
counsel for defendant shall use the following information to connect by telephone:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567

3. At the conference on April 9, 2021, the parties shall be prepared to discuss setting
a trial date and a schedule for pretrial submissions. They shall also be prepared to discuss what
efforts they have made, and will make, to settle this case, and how the Court can assist them in
that regard.

The Clerk is instructed to terminate the motion. (Doc. #101).
Chambers will mail a copy of this Order to plaintiff at the address on the docket.
Dated: March 8, 2021

White Plains, NY
SO ORDERED:

Val Vr

Vincent L. Briccetti
United States District Judge

 
